

Exhibit 10.2
Prudential      Prudential Capital Group
Two Prudential Plaza, Suite 5600, Chicago IL 60601
Tel 312 540-0931 Fax 312 540-4222














As of December 31, 2012








Franklin Electric Co., Inc.
400 East Spring Street
Bluffton, Indiana 46714
Attention: Secretary


Re: Amendment No. 5 to Second Amended and Restated Note Purchase and Private
Shelf Agreement


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Note Purchase and
Private Shelf Agreement dated as of September 9, 2004 by and among Franklin
Electric Co., Inc., an Indiana corporation (the "Company"), Prudential
Investment Management, Inc. ("PIM"), The Prudential Insurance Company of America
("PICA", and together with PIM, "Prudential"), as amended by that certain letter
agreement dated as of April 9, 2007 by and among the Company, PIM and PICA, that
certain Amendment No. 2 dated as of February 26, 2008 among the Company, PIM,
PICA and certain Prudential Affiliates, that certain Amendment No. 3 dated as of
July 22, 2010 by and among the Company, PIM, PICA and certain Prudential
Affiliates, and that certain Amendment No. 4 dated as of December 14, 2011 by
and among the Company, PIM, PICA and certain Prudential Affiliates, (as amended,
the "Note Agreement"). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.




Pursuant to the request of the Company and in accordance with the provisions of
paragraph 11C of the Note Agreement, the parties hereto agree as follows:


SECTION 1. Amendment. From and after the Effective Date (as defined in Section 3
hereof), the Note Agreement is amended as follows:


1.1 The first sentence of paragraph 2A(2) of the Note Agreement is amended to
delete in its entirety clause (i) thereof and to substitute therefor the
following “(i) December 31, 2015 (or if such date is not a Business Day, the
Business Day next preceding such date) and”.


SECTION 2. Representations and Warranties. The Company represents and warrants
that, after giving effect hereto, each representation and warranty set forth in
paragraph 8 of the Note Agreement, as amended hereby, is true on and as of the
date of the execution and delivery of this letter by the Company with



--------------------------------------------------------------------------------



the same effect as if made on such date (except to the extent of changes caused
by transactions contemplated under and permitted by the Note Agreement, as
amended hereby).


SECTION 3. Conditions Precedent; Binding Agreement. This letter shall become
effective as of the date hereof (the "Effective Date") upon (i) the return by
the Company to Prudential Capital Group (Attention: Christina C. Miller) of an
original counterpart to this letter, duly executed and delivered by the Company,
PIM, PICA and each of the other noteholders signatory hereto (the "Other
Holders"); and (ii) the receipt by Christina C. Miller, counsel for PIM, PICA
and the Other Holders, of a fully executed copy of that certain Bond Purchase
and Loan Agreement, dated December 31, 2012, among Allen County, Indiana, as
issuer, the Company, as borrower, and the bondholders thereto. Upon the
satisfaction of the foregoing conditions, this letter shall become a binding
agreement among the Company, PIM, PICA and such Other Holders.


SECTION 4. Reference to and Effect on Agreement. Upon the Effective Date, each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
Except as specifically set forth in Section 1hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.


SECTION 5. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR
THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OFANY OTHER JURISDICTION).


SECTION 6. Counterparts; Section Titles. This letter may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. The section titles contained in this letter are and
shall be without substance, meaning or content of any kind whatsoever and are
not part of the agreement between the parties hereto. Delivery of an executed
counterpart of a signature page to this letter by facsimile shall be effective
as delivery of a manually executed counterpart of this letter.






[SIGNATURE PAGE TO FOLLOW]








Very truly yours,


PRUDENTIAL INVESTMENT MANAGEMENT, INC.






By:
_________________________

Vice-President




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA






By:
_________________________

Vice President








MUTUAL OF OMAHA INSURANCE COMPANY


By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)



By:
Prudential Private Placement Investors, Inc. (as its General Partner)







By: _______________________________
Vice President










UNITED OF OMAHA LIFE INSURANCE COMPANY


By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)



By:
Prudential Private Placement Investors, Inc. (as its General Partner)





By: _______________________________
Vice President












Agreed and accepted:


FRANKLIN ELECTRIC CO., INC.


By: __________________________________
John J. Haines,
Vice President, Chief Financial Officer
And Secretary




Franklin Electric Co., Inc. December 31, 2012
Page 4






MUTUAL OF OMAHA INSURANCE
COMPANY


By: Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:
Prudential Private Placement Investors, Inc. (as its General Partner)





By: _______________________________
Vice President












UNITED OF OMAHA LIFE INSURANCE
COMPANY


By: Prudential Private Placement Investors, L.P. (as Investment Advisor)


By:
Prudential Private Placement Investors, Inc. (as its General Partner)





By: _______________________________
Vice President






















Agreed and accepted:


FRANKLIN ELECTRIC CO., INC.


By: __________________________________
John J. Haines,
Vice President, Chief Financial Officer
And Secretary



